Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 8, 9, 12 and 13 are currently under examination, wherein claim 8 has been amended in applicant’s amendment filed on February 4, 2022. Claims 7, 10, 11, 14 and 15 have been cancelled by the applicant in the same amendment. 
Status of Previous Rejections
2.	The previous rejections of claims 7-15 under 35 U.S.C. 103 as stated in the Office action dated November 15, 2021 have been withdrawn in light of applicant’s amendment filed on February 4, 2022. A new ground of rejection has been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 8, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP (2002-120090 A) in view of Dershem et al. (US 6,790,597 B2) and further in view of Arai et al. (US Pub. 2015/0102090 A1).
.
Response to Arguments
4.	The applicant’s arguments filed on February 4, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that JP (‘090 A) does not teach the content ranges of rosin and solvent as claimed. In response, the examiner notes the ground of rejection of the claimed content ranges of rosin and solvent based on MPEP 2144.05 II as stated in the Office action dated November 15, 2021 is proper and therefore maintained.
Second, the applicant argues that Dershem et al. (‘597 B2) does not teach at least one acid as claimed. In response, the examiner does disclose that dimer acids are typically prepared by thermal reaction of oleic acid and linoleic acid and the like (col. 6, lines 59-61) which would meet the dimer acid as claimed.
Third, the applicant argues that JP (‘090 A) in view of Dershem et al. (‘597 B2) does not disclose the solvents as claimed in claim 8 as amended. In response, see the new ground of rejection above.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733


2/25/2022